--------------------------------------------------------------------------------

EXHIBIT 10.3




AMENDED AND RESTATED SUBSIDIARY GUARANTY


New York, New York
May 18, 2005



FOR VALUE RECEIVED, and in consideration of the loans made or to be made or
credit otherwise extended or to be extended by Lee Harrison Corbin, Attorney
in-Fact for the Trust Under the Will of John Svenningsen the Trust(“ the Trust”)
to or for the account of Sequiam Corporation, a California corporation
(“Debtor”), from time to time and at any time and for other good and valuable
consideration and to induce the Trust, in its discretion, to purchase such
notes, make such loans or extensions of credit and to make or grant such
renewals, extensions, releases of collateral or relinquishments of legal rights
as the Trust may deem advisable, each of the undersigned (and each of them if
more than one, the liability under this Guaranty being joint and several)
(jointly and severally referred to as “Guarantors “ or “the undersigned”)
unconditionally guaranties to the Trust, its successors, endorsees and assigns
the prompt payment when due (whether by acceleration or otherwise) of all
present and future obligations and liabilities of any and all kinds of Debtor to
the Trust and of all instruments of any nature evidencing or relating to any
such obligations and liabilities upon which Debtor or one or more parties and
Debtor is or may become liable to the Trust, whether incurred by Debtor as
maker, endorser, drawer, acceptor, guarantors , accommodation party or
otherwise, and whether due or to become due, secured or unsecured, absolute or
contingent, joint or several, and however or whenever acquired by the Trust,
whether arising under, out of, or in connection with (i) that certain Amended
and Restated Securities Purchase Agreement dated as of the date hereof by and
between the Debtor and the Trust (the "Securities Purchase Agreement"), (ii)
that certain Amended, Restated and Consolidated Senior Secured Note dated as of
the date hereof made by the Debtor in favor of the Trust (the "Term Note"),
(iii) that certain Warrant dated as of the date hereof made by the Debtor in
favor of the Trust (the "Warrant"), (iv) that certain Amended and Restated
Registration Rights Agreement dated as of the date hereof by and between the
Debtor and the Trust (the "Registration Rights Agreement"), (v) that certain
Amended and Restated Master Security Agreement dated as of the date hereof by
and between the Debtor, certain subsidiaries of the Debtor and the Trust (the
“Master Security Agreement”), (vi) that certain Amended and Restated Stock
Pledge Agreement dated as of the date hereof among the Debtor, certain
subsidiaries of the Debtor and the Trust (the “Stock Pledge Agreement”), (vii)
this Guaranty, and (xi) the Subordination Agreement dated as of the date hereof
among the Subordinated Lenders, as defined therein, and the Purchaser (the
“Subordination Agreement”) (the Securities Purchase Agreement, the Term Note,
the Warrant, the Registration Rights Agreement, the Master Security Agreement,
the Stock Pledge Agreement, this Guaranty, and the Subordination Agreement, as
each may be amended, modified, restated or supplemented from time to time, are
collectively referred to herein as the "Documents"), or any documents,
instruments or agreements relating to or executed in connection with the
Documents or any documents, instruments or agreements referred to therein or
otherwise, or any other indebtedness, obligations or liabilities of the Debtor
to the Trust, whether now existing or hereafter arising, direct or indirect,
liquidated or unliquidated, absolute or contingent, due or not due and whether
under, pursuant to or evidenced by a note, agreement, guaranty, instrument or
otherwise (all of which are herein collectively referred to as the
“Obligations”), and irrespective of the genuineness, validity, regularity or
enforceability of such Obligations, or of any instrument evidencing any of the
Obligations or of any collateral therefor or of the existence or extent of such
collateral, and irrespective of the allowability, allowance or disallowance of
any or all of the Obligations in any case commenced by or against Debtor under
Title 11, United States Code, including, without limitation, obligations or
indebtedness of Debtor for post-petition interest, fees, costs and charges that
would have accrued or been added to the Obligations but for the commencement of
such case. Terms not otherwise defined herein shall have the meaning assigned
such terms in the Securities Purchase Agreement. In furtherance of the
foregoing, the undersigned hereby agrees as follows:


--------------------------------------------------------------------------------



1.    No Impairment. The Trust may at any time and from time to time, either
before or after the maturity thereof, without notice to or further consent of
the undersigned, extend the time of payment of, exchange or surrender any
collateral for, renew or extend any of the Obligations or increase or decrease
the interest rate thereon, or any other agreement with Debtor or with any other
party to or person liable on any of the Obligations, or interested therein, for
the extension, renewal, payment, compromise, discharge or release thereof, in
whole or in part, or for any modification of the terms thereof or of any
agreement between the Trust and Debtor or any such other party or person, or
make any election of rights the Trust may deem desirable under the United States
Bankruptcy Code, as amended, or any other federal or state bankruptcy,
reorganization, moratorium or insolvency law relating to or affecting the
enforcement of creditors’ rights generally (any of the foregoing, an “Insolvency
Law”) without in any way impairing or affecting this Guaranty. This instrument
shall be effective regardless of the subsequent incorporation, merger or
consolidation of Debtor, or any change in the composition, nature, personnel or
location of Debtor and shall extend to any successor entity to Debtor, including
a debtor in possession or the like under any Insolvency Law.


2.    Guaranty Absolute. Subject to Section 5(c), each of the undersigned
jointly and severally guarantees that the Obligations will be paid strictly in
accordance with the terms of the Documents and/or any other document, instrument
or agreement creating or evidencing the Obligations, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of Debtor with respect thereto. Guarantors hereby
knowingly accept the full range of risk encompassed within a contract of
“continuing guaranty” which risk includes the possibility that Debtor will
contract additional indebtedness for which Guarantors may be liable hereunder
after Debtor’s financial condition or ability to pay its lawful debts when they
fall due has deteriorated, whether or not Debtor has properly authorized
incurring such additional indebtedness. The undersigned acknowledge that (i) no
oral representations, including any representations to extend credit or provide
other financial accommodations to Debtor, have been made by the Trust to induce
the undersigned to enter into this Guaranty and (ii) any extension of credit to
the Debtor shall be governed solely by the provisions of the Documents. The
liability of each of the undersigned under this Guaranty shall be absolute and
unconditional, in accordance with its terms, and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including, without limitation: (a) any waiver, indulgence, renewal, extension,
amendment or modification of or addition, consent or supplement to or deletion
from or any other action or inaction under or in respect of the Documents or any
other instruments or agreements relating to the Obligations or any assignment or
transfer of any thereof, (b) any lack of validity or enforceability of any
Document or other documents, instruments or agreements relating to the
Obligations or any assignment or transfer of any thereof, (c) any furnishing of
any additional security to the Trust or its assignees or any acceptance thereof
or any release of any security by the Trust or its assignees, (d) any limitation
on any party’s liability or obligation under the Documents or any other
documents, instruments or agreements relating to the Obligations or any
assignment or transfer of any thereof or any invalidity or unenforceability, in
whole or in part, of any such document, instrument or agreement or any term
thereof, (e) any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to
Debtor, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding, whether or not the
undersigned shall have notice or knowledge of any of the foregoing, (f) any
exchange, release or nonperfection of any collateral, or any release, or
amendment or waiver of or consent to departure from any guaranty or security,
for all or any of the Obligations or (g) any other circumstance which might
otherwise constitute a defense available to, or a discharge of, the undersigned.
Any amounts due from the undersigned to the Trust shall bear interest until such
amounts are paid in full at the highest rate then applicable to the Obligations.
Obligations include post-petition interest whether or not allowed or allowable.

2

--------------------------------------------------------------------------------



3.    Waivers.


(a)  This Guaranty is a guaranty of payment and not of collection. the Trust
shall be under no obligation to institute suit, exercise rights or remedies or
take any other action against Debtor or any other person liable with respect to
any of the Obligations or resort to any collateral security held by it to secure
any of the Obligations as a condition precedent to the undersigned being
obligated to perform as agreed herein and each of the Guarantors hereby waives
any and all rights which it may have by statute or otherwise which would require
the Trust to do any of the foregoing. Each of the Guarantors further consents
and agrees that the Trust shall be under no obligation to marshal any assets in
favor of Guarantors, or against or in payment of any or all of the Obligations.
The undersigned hereby waives all suretyship defenses and any rights to
interpose any defense, counterclaim or offset of any nature and description
which the undersigned may have or which may exist between and among the Trust,
Debtor and/or the undersigned with respect to the undersigned’s obligations
under this Guaranty, or which Debtor may assert on the underlying debt,
including but not limited to failure of consideration, breach of warranty,
fraud, payment (other than cash payment in full of the Obligations), statute of
frauds, bankruptcy, infancy, statute of limitations, accord and satisfaction,
and usury.

3

--------------------------------------------------------------------------------



(b)  Each of the undersigned further waives (i) notice of the acceptance of this
Guaranty, of the making of any such loans or extensions of credit, and of all
notices and demands of any kind to which the undersigned may be entitled,
including, without limitation, notice of adverse change in Debtor’s financial
condition or of any other fact which might materially increase the risk of the
undersigned and (ii) presentment to or demand of payment from anyone whomsoever
liable upon any of the Obligations, protest, notices of presentment, non-payment
or protest and notice of any sale of collateral security or any default of any
sort.


(c)  Notwithstanding any payment or payments made by the undersigned hereunder,
or any setoff or application of funds of the undersigned by the Trust, the
undersigned shall not be entitled to be subrogated to any of the rights of the
Trust against Debtor or against any collateral or guarantee or right of offset
held by the Trust for the payment of the Obligations, nor shall the undersigned
seek or be entitled to seek any contribution or reimbursement from Debtor in
respect of payments made by the undersigned hereunder, until all amounts owing
to the Trust by Debtor on account of the Obligations are paid in full and the
Trust’s obligation to extend credit pursuant to the Documents have been
terminated. If, notwithstanding the foregoing, any amount shall be paid to the
undersigned on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full and the Trust’s obligation to
extend credit pursuant to the Documents shall not have been terminated, such
amount shall be held by the undersigned in trust for the Trust, segregated from
other funds of the undersigned, and shall forthwith upon, and in any event
within two (2) business days of, receipt by the undersigned, be turned over to
the Trust in the exact form received by the undersigned (duly endorsed by the
undersigned to the Trust, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Trust may determine, subject
to the provisions of the Documents. Any and all present and future debts and
obligations of Debtor to any of the undersigned are hereby waived and postponed
in favor of, and subordinated to the full payment and performance of, all
present and future debts and Obligations of Debtor to the Trust.


4.    Security. All sums at any time to the credit of the undersigned and any
property of the undersigned in the Trust’s possession or in the possession of
any bank, financial institution or other entity that directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control with, the Trust (each such entity, an “Affiliate”) shall be
deemed held by the Trust or such Affiliate, as the case may be, as security for
any and all of the undersigned’s obligations to the Trust and to any Affiliate
of the Trust, no matter how or when arising and whether under this or any other
instrument, agreement or otherwise.


5.    Representations and Warranties. Each of the undersigned respectively,
hereby jointly and severally represents and warrants (all of which
representations and warranties shall survive until all Obligations are
indefeasibly satisfied in full and the Documents have been irrevocably
terminated), that:

4

--------------------------------------------------------------------------------



(a)    Corporate Status. It is a corporation, partnership or limited liability
company, as the case may be, and except for Sequiam Software, Inc., is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization indicated on the signature page hereof and has full
power, authority and legal right to own its property and assets and to transact
the business in which it is engaged.


(b)    Authority and Execution. It has full power, authority and legal right to
execute and deliver, and to perform its obligations under, this Guaranty and has
taken all necessary corporate, partnership or limited liability company, as the
case may be, action to authorize the execution, delivery and performance of this
Guaranty.


(c)    Legal, Valid and Binding Character. This Guaranty constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
enforcement of creditor’s rights and general principles of equity that restrict
the availability of equitable or legal remedies.


(d)    Violations. The execution, delivery and performance of this Guaranty will
not violate any requirement of law applicable to it or any contract, agreement
or instrument to it is a party or by which it or any of its property is bound or
result in the creation or imposition of any mortgage, lien or other encumbrance
other than to the Trust on any of its property or assets pursuant to the
provisions of any of the foregoing, which, in any of the foregoing cases, could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.


(e)    Consents or Approvals. No consent of any other person or entity
(including, without limitation, any creditor of the undersigned) and no consent,
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty by it, except to the extent that the failure to
obtain any of the foregoing could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.


(f)    Litigation. No litigation, arbitration, investigation or administrative
proceeding of or before any court, arbitrator or governmental authority, bureau
or agency is currently pending or, to the best of its knowledge, threatened (i)
with respect to this Guaranty or any of the transactions contemplated by this
Guaranty or (ii) against or affecting it, or any of its property or assets,
which, in each of the foregoing cases, if adversely determined, could reasonably
be expected to have a Material Adverse Effect.

5

--------------------------------------------------------------------------------



(g)    Financial Benefit. It has derived or expects to derive a financial or
other advantage from each and every loan, advance or extension of credit made
under the Documents or other Obligation incurred by the Debtor to the Trust.


6.    Acceleration.


(a)    If any breach of any covenant or condition or other event of default or
Event of Default (as defined in any Document) shall occur and be continuing
under any agreement made by Debtor or any of the Guarantors to the Trust
(including without limitation, under any Document) , any and all Obligations
shall for purposes hereof, at the Trust’s option, be deemed due and payable
without notice notwithstanding that any such Obligation is not then due and
payable by Debtor.


(b)    Each of the undersigned will promptly notify the Trust of any default by
such undersigned in its respective performance or observance of any term or
condition of any agreement to which the undersigned is a party if the effect of
such default is to cause, or permit the holder of any obligation under such
agreement to cause, such obligation to become due prior to its stated maturity
(in each case, after giving effect to applicable cure and/or grace periods) and,
if such an event occurs, the Trust shall have the right to accelerate such
undersigned’s obligations hereunder.


7.    Payments from Guarantors. the Trust, in its sole and absolute discretion,
with or without notice to the undersigned, may apply on account of the
Obligations any payment from the undersigned or any other guarantors, or amounts
realized from any security for the Obligations, or may deposit any and all such
amounts realized in a non-interest bearing cash collateral deposit account to be
maintained as security for the Obligations.


8.    Costs. The undersigned shall pay on demand, all costs, fees and expenses
(including expenses for legal services of every kind) relating or incidental to
the enforcement or protection of the rights of the Trust hereunder or under any
of the Obligations.


9.    No Termination. This is a continuing irrevocable guaranty and shall remain
in full force and effect and be binding upon the undersigned, and each of the
undersigned’s successors and assigns, until all of the Obligations have been
paid in full and the Trust’s obligation to extend credit pursuant to the
Documents has been irrevocably terminated. If any of the present or future
Obligations are guarantied by persons, partnerships or corporations in addition
to the undersigned, the death, release or discharge in whole or in part or the
bankruptcy, merger, consolidation, incorporation, liquidation or dissolution of
one or more of them shall not discharge or affect the liabilities of any
undersigned under this Guaranty.

6

--------------------------------------------------------------------------------



10.   Recapture. Anything in this Guaranty to the contrary notwithstanding, if
the Trust receives any payment or payments on account of the liabilities
guaranteed hereby, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver, or any other party under
any Insolvency Law, common law or equitable doctrine, then to the extent of any
sum not finally retained by the Trust, the undersigned’s obligations to the
Trust shall be reinstated and this Guaranty shall remain in full force and
effect (or be reinstated) until payment shall have been made to the Trust, which
payment shall be due on demand.


11.   Books and Records. The books and records of the Trust showing the account
between the Trust and Debtor shall be admissible in evidence in any action or
proceeding, shall be binding upon the undersigned for the purpose of
establishing the items therein set forth and shall constitute prima facie proof
thereof.


12.   No Waiver. No failure on the part of the Trust to exercise, and no delay
in exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Trust of any right,
remedy or power hereunder preclude any other or future exercise of any other
legal right, remedy or power. Each and every right, remedy and power hereby
granted to the Trust or allowed it by law or other agreement shall be cumulative
and not exclusive of any other, and may be exercised by the Trust at any time
and from time to time.


13.   Waiver of Jury Trial. EACH OF THE UNDERSIGNED DOES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED ON OR WITH RESPECT TO THIS GUARANTY OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR RELATING OR INCIDENTAL HERETO. THE UNDERSIGNED DOES
HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF THE TRUST HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE TRUST WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.


14.   Governing Law; Jurisdiction; Amendments. THIS INSTRUMENT CANNOT BE CHANGED
OR TERMINATED ORALLY, AND SHALL BE GOVERNED, CONSTRUED AND INTERPRETED AS TO
VALIDITY, ENFORCEMENT AND IN ALL OTHER RESPECTS IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT HAVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS.
EACH OF THE UNDERSIGNED EXPRESSLY CONSENTS TO THE JURISDICTION AND VENUE OF THE
SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK, AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR ALL PURPOSES IN
CONNECTION HEREWITH. ANY JUDICIAL PROCEEDING BY THE UNDERSIGNED AGAINST THE
TRUST INVOLVING, DIRECTLY OR INDIRECTLY ANY MATTER OR CLAIM IN ANY WAY ARISING
OUT OF, RELATED TO OR CONNECTED HEREWITH SHALL BE BROUGHT ONLY IN THE SUPREME
COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK OR THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. THE UNDERSIGNED FURTHER CONSENTS
THAT ANY SUMMONS, SUBPOENA OR OTHER PROCESS OR PAPERS (INCLUDING, WITHOUT
LIMITATION, ANY NOTICE OR MOTION OR OTHER APPLICATION TO EITHER OF THE
AFOREMENTIONED COURTS OR A JUDGE THEREOF) OR ANY NOTICE IN CONNECTION WITH ANY
PROCEEDINGS HEREUNDER, MAY BE SERVED INSIDE OR OUTSIDE OF THE STATE OF NEW YORK
OR THE SOUTHERN DISTRICT OF NEW YORK BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, OR BY PERSONAL SERVICE PROVIDED A REASONABLE TIME FOR
APPEARANCE IS PERMITTED, OR IN SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE
RULES OF SAID COURTS. EACH OF THE UNDERSIGNED WAIVES ANY OBJECTION TO
JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREON AND SHALL NOT ASSERT ANY
DEFENSE BASED ON LACK OF JURISDICTION OR VENUE OR BASED UPON FORUM NON
CONVENIENS.

7

--------------------------------------------------------------------------------



15.   Severability. To the extent permitted by applicable law, any provision of
this Guaranty which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


16.   Amendments, Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the undersigned therefrom shall in any
event be effective unless the same shall be in writing executed by each of the
undersigned directly affected by such amendment and/or waiver and the Trust.


17.   Notice. All notices, requests and demands to or upon the undersigned,
shall be in writing and shall be deemed to have been duly given or made (a) when
delivered, if by hand, (b) three (3) days after being sent, postage prepaid, if
by registered or certified mail, (c) when confirmed electronically, if by
facsimile, or (d) when delivered, if by a recognized overnight delivery service
in each event, to the numbers and/or address set forth beneath the signature of
the undersigned.


18.   Successors. the Trust may, from time to time, without notice to the
undersigned, sell, assign, transfer or otherwise dispose of all or any part of
the Obligations and/or rights under this Guaranty. Without limiting the
generality of the foregoing, the Trust may assign, or grant participations to,
one or more banks, financial institutions or other entities all or any part of
any of the Obligations. In each such event, the Trust, its Affiliates and each
and every immediate and successive purchaser, assignee, transferee or holder of
all or any part of the Obligations shall have the right to enforce this
Guaranty, by legal action or otherwise, for its own benefit as fully as if such
purchaser, assignee, transferee or holder were herein by name specifically given
such right. the Trust shall have an unimpaired right to enforce this Guaranty
for its benefit with respect to that portion of the Obligations which the Trust
has not disposed of, sold, assigned, or otherwise transferred.

8

--------------------------------------------------------------------------------



19.   Release. Nothing except cash payment in full of the Obligations shall
release any of the undersigned from liability under this Guaranty, provided that
this Guaranty shall be released upon the provision by the Trust of written
confirmation to the Debtor that (x) all indebtedness obligations owed by the
Debtor or any Guarantor to the Trust have been repaid in full (including,
without limitation, all principal, interest and fees related to the Term Note,
any indebtedness referred to in the Incremental Funding Side Letter, any
Additional Funding Agreements and any other indebtedness outstanding at such
time and owed to the Trust) and (y) all commitments by the Trust to fund any
indebtedness have been terminated in their entirety.


[REMAINDER OF THIS PAGE IS BLANK.
SIGNATURE PAGE IMMEDIATELY FOLLOWS]
 
9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned this 18th
day of May, 2005.



 
Very truly yours,
       
SEQUIAM SOFTWARE, INC.
             
By:
/s/ Nicholas VandenBrekel
 
Name:
Nicholas VandenBrekel
 
Title:
CEO
 
Address: 300 Sunport Lane
 
Orlando, FL 32809




 
SEQUIAM BIOMETRICS, INC.
             
By:
/s/ Nicholas VandenBrekel
 
Name:
Nicholas VandenBrekel
 
Title:
CEO
 
Address: 300 Sunport Lane
 
Orlando, FL 32809




 
SEQUIAM EDUCATION, INC.
           
By:
/s/ Nicholas VandenBrekel
 
Name:
Nicholas VandenBrekel
 
Title:
CEO
 
Address: 300 Sunport Lane
 
Orlando, FL 32809




 
SEQUIAM SPORTS, INC.
           
By:
/s/ Nicholas VandenBrekel
 
Name:
Nicholas VandenBrekel
 
Title:
CEO
 
Address: 300 Sunport Lane
 
Orlando, FL 32809

 
10

--------------------------------------------------------------------------------


 

 
FINGERPRINT DETECTION TECHNOLOGIES, INC.
             
By:
/s/ Nicholas VandenBrekel
 
Name:
Nicholas VandenBrekel
 
Title:
CEO
 
Address: 300 Sunport Lane
 
Orlando, FL 32809

 
 
11

--------------------------------------------------------------------------------

